Citation Nr: 0307806	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  97-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.   Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for athlete's foot.

4.  Entitlement to service connection for residuals of a 
tumor of the left foot.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1980 to January 
1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the issuance of an October 1998 statement of the 
case with respect to the denial of claims for service 
connection for athlete's foot, tumor of the left foot, and a 
sinus disorder, the veteran filed a timely substantive appeal 
as to these claims in November 1998.  Consequently, the Board 
has added these claims to the list of issues ready for 
current appellate review.  

The Board further notes that the record reflects that the 
regional office (RO) is in the process of adjudicating 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) as a claim for service connection separate 
and distinct from the veteran's claim for service connection 
for a nervous disorder.  The Board would advise the RO that 
its preliminary review of the record does not yet reflect a 
formal adjudication of this claim by the RO.  The Board would 
further note that in light of the previous October 1994 
rating decision that denied a prior claim for service 
connection for PTSD and was not appealed, any additional 
adjudication of this matter would be on the basis of whether 
new and material evidence has been submitted to reopen the 
claim.  38 C.F.R. § 3.156 (2002).



REMAND

In various rating decisions, the RO denied entitlement to 
service connection for a respiratory disorder, a nervous 
disorder, athlete's foot, residuals of a tumor of the left 
foot, and a sinus disorder.  The RO affirmed its denial of 
the claims for service connection for athlete's foot, 
residuals of a tumor of the left foot, and a sinus disorder 
in the statement of the case, issued in October 1998, and the 
supplemental statement of the case, issued in September 2000.  

The RO affirmed its denial of the claim for service 
connection for a respiratory disorder in the January 1995 
statement of the case, August 1996 statement of the case, and 
September 2000 supplemental statement of the case; affirmed 
its denial of the claim for a nervous disorder in the July 
1997 statement of the case; and affirmed the denial of 
service connection for both of these disorders in 
supplemental statements of the case issued in October 1998 
and March 2002.  However, the Board notes that while the 
claims folder does reflect July 2001 correspondence from the 
RO to the veteran advising of the changes brought about by 
the recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) 
with respect to the issue of entitlement to service 
connection for a respiratory disorder, it does not reflect 
such communication regarding any of the other claims on 
appeal.  This law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran with respect to 
the issues of entitlement to service connection for a nervous 
disorder, athlete's foot, a tumor of the left foot, and a 
sinus disorder, the Board finds that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
development is required under the VCAA, the Board further 
finds that it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision as 
to any of these issues at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Although the veteran was afforded a VA mental disorders 
examination in March 1997, in which the examiner opined that 
he did not believe that the veteran's psychological problems 
were caused by experiences that he had in the military, the 
examiner went on to state that they may have been somewhat 
exacerbated by these experiences, particularly the feelings 
of failure that he had about being told that he was 
unacceptable in terms of meeting standards.  Therefore, while 
the examiner seems to suggest the possibility that there was 
an increase in preexisting psychiatric disability during 
service, it is not clear whether it was the examiner's 
opinion that a permanent increase in disability occurred as a 
result of experiences during service or whether the veteran 
returned to his pre-service psychiatric status following 
those in-service experiences.  

Thus, the Board finds that further development with respect 
to the issue of entitlement to service connection for a 
nervous disorder must at least include an opinion as to 
whether it is as likely as not that any preexisting 
psychiatric disability was permanently aggravated during the 
veteran's active service.

With respect the other claims on appeal, while there seems to 
be some question as to the existence of a current disability 
as to some of the claims, the Board would further request 
that the veteran be afforded appropriate examinations to 
determine the nature and etiology of any current respiratory 
disorder, athlete's foot, residuals of a tumor of the left 
foot, and sinus disorder.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, that the RO will obtain 
for the veteran.

2.  The RO should schedule the veteran 
for a new VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  If the examiner 
finds psychiatric disability, he or she 
is requested to identify such disability, 
and state whether it is as likely as not 
related to the veteran's active service.  
The examiner is further requested to 
render an opinion as to whether any such 
disability preexisted service, and if so, 
whether it is as likely as not that the 
disability underwent an increase in 
disability during active duty beyond the 
natural process of the disorder.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO should schedule the veteran 
for a new VA pulmonary examination to 
determine the nature and etiology of all 
respiratory disorders, including any 
sinus disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All relevant studies should be 
conducted and all findings must be 
reported in detail.  If the examiner 
finds respiratory disability, including a 
sinus disorder, he or she is requested to 
identify such disability, and state 
whether it is as likely as not related to 
the veteran's active service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

4.  The RO should schedule the veteran 
for a new VA skin examination to 
determine the nature and etiology of all 
skin disorders of the feet, including any 
athlete's foot or any residuals of a 
tumor of the left foot.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  If the examiner 
finds skin disability associated with the 
veteran's feet, including any athlete's 
foot or any residuals of a tumor of the 
left foot, he or she is requested to 
identify such disability, and state 
whether it is as likely as not related to 
the veteran's active service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
respiratory disorder, a nervous disorder, 
athlete's foot, residuals of a tumor of 
the left foot, and a sinus disorder.  

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all



cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




